         Case 2:20-cv-00163-JDW Document 58 Filed 07/20/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOVETTI LAW, P.C. et al.
      PLAINTIFFS,
                                                     CIVIL ACTION NO.: 2:20-cv-00163-JDW
                V.
                                                                         Civil Action
 JAMES EVERETT SHELTON, et al.
      DEFENDANTS.




                         RESPOSNE TO ORDER TO SHOW CAUSE

       Even the most sophisticated law firms with the most state-of-the-art calendaring and

docketing vendors and internal practices and controls can suffer the nightmare of having a filing

deadline fall through the cracks. See, Pincay v. Andrews, 389 F.3d 853, 854-855 (9th Cir. 2004).

Rule 6(b)(1)(B) provides that for any act that must be done by a party to a federal court proceeding

within a specified time frame, the court may “for good cause, extend the time…after the time has

expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

Excusable neglect is, at bottom, an equitable doctrine, without a precise definition in the Federal

Rules. Pioneer Investment Services Co. v. Brunswick Associates, Ltd. Partnership, 507 U.S. 380,

395 (1992). The U.S. Supreme Court has provided guidance on what constitutes excusable neglect

in the Pioneer case, where the Court laid out a four-factor balancing test for what constitutes

excusable neglect. In a passing reference endorsing the standard of excusable neglect enunciated

by the court below, the factors to be considered in excusable neglect are (in no particular order):


       1. Whether the delay in filing was within the reasonable control of the movant;

       2. The length of the delay and the delay’s potential impact on judicial proceedings;

       3. The danger of prejudice to the non-moving party; and

                                                 1
            Case 2:20-cv-00163-JDW Document 58 Filed 07/20/20 Page 2 of 5




          4. Whether the movant acted in good faith.


          The underlying premises of the excusable neglect doctrine is that it exists to prevent

victories by default. Newgen, LLC. v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (observing

that it is “the general rule that default judgments are ordinarily disfavored). It is an oft-stated but

often undervalued principle of the federal civil procedure system that cases should, in the main, be

decided on the merits, not on technicalities. Rodriguez v. Village Green Realty, LLC, 788 F.3d 31,

47 (2d. Cir. 2015) (citing Cargill, Inc. v. Sears Petroleum & Transp. Corp., 334 F. Supp. 2d 197,

247 (NDNY 2014) and observing that there is a strong preference for resolving disputes on the

merits).


          In this case, the four factors should be considered met, and the motion not struck off. As

for part 1, the delay was in the reasonable control of the movant. Put simply, when the opposition

was calendared, it was calendared a week later than it should have been, hence why it was filed on

July 14th, rather than the 7th. This was not an intentional act, and merely an error on the part of the

attorney when the scheduled date was added. As for part 2, the “length of the delay and the delay’s

potential impact on judicial proceedings” while it was a 7 day delay, there had been no filings in

between, no orders in between, and nothing submitted by opposing counsel in between, to show

any impact on judicial proceedings. In fact, the Motion to strike, along with opposing counsel’s

reply, filed two days after the pleading was submitted, seemed to have been only submitted after

this rule to show cause was filed. That brings us to point 3, and in neither of those documents,

which will be responded to in a timely manner, did defendants’ counsel assert prejudice; merely

rehashing the same arguments already used in the prior motions which, to date, have not been ruled

on yet.



                                                  2
          Case 2:20-cv-00163-JDW Document 58 Filed 07/20/20 Page 3 of 5




        Finally as to point 4, good faith. While it is acknowledge that this court and opposing

counsel are certain to try and frame this in light of the prior proceedings, this delayed filing was

not an action of bad faith. Again, while the pleading was a week late, this was due solely to an

improper calendaring, and nothing more. Further, the arguments have not changed, and the fact of

the matter is, this case, and specifically, the frivolous motion for sanctions, should be heard on

their merits, and ruled in favor of Plaintiff.


        Defendants’ motions and responses again utterly lack merit and were again filed for an

improper purpose, and its denial should be compounded by a corresponding levy of sanctions and

costs against Defendants. Further, the new evidence that was part of the pleadings submitted by

Plaintiffs clearly show the intentional acts on the part of Defendants, and their attorney. As

previously stated, the motion is procedurally deficient as well, as there was no attempt to send a

safe harbor letter, in this matter, merely the filing of the frivolous motion and bold faced threats as

discussed in the email. As previously stated, Defendants’ attorney has now taken to making the

exact same types of threats as his client has done. (See Exhibit A – Email chain and see broadly

Exhibit B – February 19, 2020 Transcripts and Exhibit C – May 15, 2020 Transcripts, all

incorporated by reference). Further, in contrast to defendants claims, there is evidence of

conspiracy with third parties, not even including Mr. Reo, who may himself be in on the scheme,

and which seems more and more likely, with every correspondence he sends to Plaintiffs’ counsel.


        We will repeat, there is reason to believe that Mr. Reo, in fact, should be sanctioned, as he

apparently goes along with this scheme by virtue of often joining in on the cases for Mr. Shelton

after he files them, as previously stated and as shown in his most recent email where he uses the

exact same type of language as his client. This is clearly an attempt to shirk his ethical duties, as

the scheme seems to be Shelton files the cases Pro Se, and makes all of the wild accusations he

                                                  3
         Case 2:20-cv-00163-JDW Document 58 Filed 07/20/20 Page 4 of 5




wants, such as again Plaintiffs. If he goes too far and after the damage is done, and more

specifically, if the victims, such as the Plaintiffs in this matter, don’t simply pay to make him go

away, then Mr. Reo comes in, and “cleans up” the accusations of Shelton. This is clearly a pattern

and practice as discussed in the numerous other cases of Shelton. This is exactly what happened

in this case, and this should all be taken seriously by the court, and the case should proceed on the

merits. That is why the response should not be struck off, so it can heard on its merits.




Date: _July 20, 2020                             By:_/s/ Joshua L. Thomas________________
                                                     Joshua L. Thomas, Esq.




                                                 4
         Case 2:20-cv-00163-JDW Document 58 Filed 07/20/20 Page 5 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOVETTI LAW, P.C. et al.
      PLAINTIFFS,
                                                     CIVIL ACTION NO.: 2:20-cv-00163-JDW
                V.
                                                                         Civil Action
 JAMES EVERETT SHELTON, et al.
      DEFENDANTS.




                                     CERTIFICATE OF SERVICE

         I, Joshua L. Thomas, Esq., do hereby certify that service of a true and correct copy of the
attached pleadings, and attachments thereto, was delivered by first class mail and/or electronic
filing to the below named interested parties.

Party
Bryan A. Reo, Esq. P.O. Box 5100 Mentor, OH 44061


Date: _July 20, 2020                             By:_/s/ Joshua L. Thomas________________
                                                     Joshua L. Thomas, Esq.




                                                 5
